DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a substrate side line connection part at an end of the line, the electronic component side line connection part facing the vertical end surface, and the substrate side line connection part at the end of the line not extending beyond the vertical end surface of the substrate stack, and positioning the auto-agglutination solder to contact the substrate side line connection part at the end of the line.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 2-12, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 1, these claims are also deemed allowable.

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a substrate side line connection part at an end of the line, the electronic component side line connection part facing the vertical end surface, and the substrate side line connection part at the end of the line not extending beyond the vertical end surface of the substrate stack, and positioning the auto-agglutination solder to contact the substrate side line connection part at the end of the line.  None of the reference art of record discloses or renders obvious such a combination.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835